DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Examiner’s Remarks
  	Claims 1-20  are pending.  
  	Claims  4-20 are withdrawn from examination  as per the Restriction Requirement elected by Applicant as of February 1, 2021, with traverse.   Claims 1-3 are pending for examination.

  	This application contains 4-20  are drawn to an invention nonelected with traverse in the reply filed on February 1, 2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

  	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3  is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by R. Jana et al. (US Publication No.  20200776520 and Jana hereinafter).

Regarding Claim 1, Jana teaches an electronic device, comprising: 
a display  (i.e. display device0  Para [0165];
at least one wireless communication circuit configured to perform Wi-Fi wireless communication   (i.e. WIfi)  Para [0179] with at least one access point (AP) and/or at least one external electronic device  (i.e. access terminal… base station or access point)  Para [0151]; 

and a memory  (i.e. memory)   Para [0034] operatively connected to the processor, wherein the memory stores instructions executable by the processor to cause the electronic device to Para [0034-0035]: 
execute   (i.e. executing)  Para [0055] Wi-Fi scanning and receive a first signal from the at (i.e. signal conveyed from first and second item)  Para [0201]  least one AP (i.e. access terminal… base station or access point)  Para [0151]by the at least one wireless communication circuit  (i.e. circuit .. switched packet network)  Para [0042], 
receive (i.e. receive data)  Para [0170] a second signal (i.e. signal conveyed from first and second item)  Para [0201]  from the at least one external electronic device by the at least one wireless communication circuit  (i.e. circuit elements)  Para [02010], 
the second signal   (i.e. signal conveyed from first and second item)  Para [0201] including information related to the at least one AP  (i.e. access point)  Para [0044], 
determine   (i.e. determined)  Para [0053] a wireless communication channel state of the at least one AP  (i.e. access point)  Para [0044] based at least partially on the first signal and the second signal (i.e. signal conveyed from first and second item)  Para [0201], 
and control (i.e. controller)  Para [0179]  the display to display a graphic user interface (GUI) including  (i.e. user graphical user or GUI)  Para [0181]
 an object  (i.e. object)  Para [0192] indicating the determined wireless communication channel state (i.e. channel conditions … and current state)  Para [0066]. 
 receive (i.e. receive data)  Para [0170] a wireless communication connection  (i.e. wireless access network)  Para [0042] history (i.e. history lengthy….)   Para [0123] and para [0126]  for the at least one AP and/or the electronic device from an external server  (i.e. servers)  Para [0047].   	Regarding Claim 3, Jana teaches  wherein the information related to the at least one AP includes a service set identifier (SSID), an indication of whether security configuration is performed, a received signal strength indicator (RSSI) measured by the external electronic device, and/or a transmission rate measured by the external electronic device  (i.e. received signal strength indicator or RSSI)  Para [0185] .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.  Jana et al. (US Publication No.  2020/0252147 A1), “System and method  for throughput prediction for cellular networks”, (April 20, 2020, continuation date 8/21/2018).  (date appropriate).
2.  Jana et al. (US Publication No.  2020/0076520 A1), “System and method  for throughput prediction for cellular networks”, (August 21, 2018), (date appropriate).

Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571-272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen (Kevin) PAN can be reached on (571) 272-7855.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 






/DIANE D MIZRAHI/           Primary Examiner, Art Unit 2647                                                                                                                                                                                             
Diane.Mizrahi@USPTO.gov